 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into as of
December 20, 2011, (the “Amendment Date”), to by and between Samson Oil and Gas
USA, Inc., a Colorado corporation (“Company”), and Terence M. Barr (“Employee”)
to amend that certain Employment Agreement (the “Agreement”) between Employee
and Company dated January 1, 2011 (the “Effective Date”).
 
Recitals
 
By this Amendment, Company and Employee wish to amend the Agreement to remove
all provisions of the Agreement that would provide additional benefits to
Employee upon a Change of Control (as defined in Section 4.4 of the
Agreement).  Employee and Company agree that the removal of such provisions is
in the best interests of the Company and Employee in order to ensure that the
Company remains in full compliance with the listing requirements of the
Australian Securities Exchange (the “ASX”).
 
Amendment
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, Company and Employee agree to amend the Agreement as follows:
 
1.     Section 4.4 of the Agreement is deleted and the following new Section 4.4
is inserted in its place:
 
“4.4           Termination Without Cause.  At any time Company shall have the
right to terminate this Agreement and Employee’s employment hereunder by written
notice to Employee.  Upon any termination without Cause pursuant to this Section
4.4, Company shall pay Employee any unpaid amounts of his Total Salary accrued
prior to the date of termination and shall reimburse Employee for all expenses
described in Section 3.1 of this Agreement and incurred prior to the date of
termination, provided, however, that if Company provided Employee with less than
twelve (12) months prior written notice of the date of such termination without
Cause, then in addition to his Total Salary and benefits through the date of
such termination, Company shall also pay Employee an amount (“Severance
Payments”) equal to his Total Salary for the difference between the required
twelve (12) months notice and the actual notice given by Company (the “Without
Cause Notice Period”), subject to all appropriate withholdings and
deductions.  Severance Payments shall be paid to Employee in a lump sum upon the
termination of Employee’s employment, provided, however, that no Severance
Payments shall be paid until Employee has signed a form of release agreement
satisfactory to Company, returned it to Company and not revoked it during any
applicable statutory revocation period.  Employee will forfeit the right to any
payment under this Section 4.4 unless such release, which will be provided by
Company promptly after Employee’s termination, is signed and not subsequently
revoked within ninety (90) days after it has been provided to
Employee.  Employee shall also receive the Additional Benefits for the entire
Without Cause Notice Period (the “Severance Benefits”)  Upon making the
Severance Payments and providing the Severance Benefits, if any, required by
this Section 4.4, Company shall have no further liability hereunder other than
any amounts then payable pursuant to any employee benefit plan, life insurance
policy or other plan, program or policy then maintained or provided by Company
to Employee in accordance with Section 3.2 and under the terms thereof.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Section 4.6 of the Agreement is deleted and the following new
Section 4.6 is inserted in its place:
 
“4.6           Resignation for Good Reason.  Employee may, by written notice to
Company during the Term, elect to terminate his employment on the basis of “good
reason” if there is (a) a material change of the principal location in which
Executive is required to perform his duties hereunder without Executive’s prior
consent (it being agreed that any location within the state of Colorado shall
not be deemed a material change); or (b) a material reduction in (or a failure
to pay or provide a material portion of) Employee’s Total Salary or other
benefits payable under this Agreement.  Any such notice of termination by
Executive for “good reason” shall specify the circumstances constituting “good
reason” and shall afford Company an opportunity to cure such circumstances at
any time within the thirty (30) day period following the date of such
notice.  If Company does cure such circumstances within said thirty (30) day
period, the notice of termination shall be withdrawn by Executive and of no
further force and effect.  If the circumstances cited in Executive’s notice
qualify as “good reason” hereunder and are not cured within the thirty (30) days
after the notice, this Agreement shall be terminated ninety (90) days after
Executive’s original written notice and such termination shall be treated in all
respects as if it had been a termination without cause and without notice under
Section 4.4 of this Agreement.”
 
3.
Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of Colorado, without regard to principles of conflict
of laws.

 
4.
Counterparts and Facsimile Signatures.  This Amendment may be executed in one or
more counterparts and by the separate parties hereto in separate counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same document.  Telecopies or other electronic facsimiles
of original signatures shall be deemed to be the same as original signatures for
all purposes.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.
 
 

 
COMPANY:


SAMSON OIL AND GAS USA, INC.
         
 
By:
/s/ Robyn Lamont­­­    

                                                  
Robyn Lamont, Vice President-Finance
 

 
PARENT:


SAMSON OIL AND GAS LIMITED
         
 
By:
/s/ Victor Rudenno     

 
Victor Rudenno, Director


 
Attest:
/s/ Denis Rakich        

 
Denis Rakich, Secretary



 
EMPLOYEE:
         
 
By:
/s/ Terence M. Barr           Terence M. Barr  

 
 
 

--------------------------------------------------------------------------------

 